DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 recite the limitation “generating velocity data via one or more of a” in lines 1-2.  It is unclear from the claim language if “velocity data” in the recited locations are the same “velocity data” as claim 1, line 4.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
Referring to claim 8, it appears that the claim has recited insufficient structure for performing the recited function of processing by the system to generate stalk perimeter data from which stalk cross-sectional area is determined.  Paragraph 0007 of the specification teach that the function(s) of a system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions.  One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data process apparatus, cause the apparatus to perform the actions provides, however, claim 8 only includes at least one sensor assembly disposed on the row unit, and at least one stalk velocity sensor.  Consequently, the claim does not appear to recite the requisite structure for performing the claimed function.  As such, the boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim, i.e., the at least one sensor assembly disposed on the row unit and the stalk velocity sensor, so it is unclear whether the function requires some other structure or is simply a result of operating the measurement instrument.  Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).
Claims 9-14 are rejected by virtue of their dependence from claim 8.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to 
an abstract idea without significantly more.

The claims are evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 
Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as follows:

Step 1:

	Claims 1-7 are directed to a method and therefore falls within the four statutory categories of subject matter.

Step 2A:
	This step asks if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  Step 2A is a two-prong inquiry: in prong 1 it is determined whether a claim recites a judicial exception, and if so, then in prong 2 it is determined if the recited judicial exception is integrated into a practical application of that exception.
	Analyzing claim 1 under prong 1 of step 2A, the language:
	correlating the displacement signals with velocity data;
	generating stalk perimeter data; and
	determining stalk cross sectional area from the stalk perimeter data
has a scope that encompasses mathematical concepts and mental steps, e.g., mathematical relationships and/or mathematical calculations, and concepts that may be performed in the human mind.  Claim 1 discloses correlating the displacement signals with velocity data.  The examiner construes comparing data to be tantamount to mental steps.  Also disclosed is generating stalk perimeter data.  Generating data is construed as a mathematical process.  Furthermore, the claim discloses determining stalk cross sectional area from the stalk perimeter data.  The examiner regards this step to be tantamount to performing mathematical calculations and mental steps.  The broadest reasonable interpretation of the abovementioned steps in light of the specification has a scope that encompasses a mathematical relationship between variables or numbers as well as steps that may be performed in the human mind.  It is therefore concluded under prong 1 of step 2A that claim 1 recites a judicial exception in the form of an abstract idea, i.e., mathematical concepts and mental steps.  See MPEP 2106.04(a)(2)(A-C) and MPEP 2106.05(f).

	In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
Analyzing claim 1 under prong 2 of step 2A, in addition to the abstract ideas described above, claim 1 further recites:
generating displacement signals from one or more sensing members when a stalk passes through a sensor
 Analyzing this additional element of claim 1 under prong 2 of step 2A, this additional element appears to merely collect and extrapolate mathematical data, interpreted by the examiner as insignificant extra-solution activity.  The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  Extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps.  An example of post-solution activity is an element that is not integrated into the claim as a whole, which is recited in a claim to analyze and manipulate information.  See MPEP 2016.05(g).  Also, employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more.  See MPEP 2106.05(a).II.

Step 2B:
	In step 2B it is determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  The additional elements discussed above in connection with prong 2 of step 2A merely represent insignificant extra-solution activity.  The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  Extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps.  An example of post solution activity is an element that is not integrated into the claim as a whole, which is recited in a claim to analyze and manipulate information.  See MPEP 2016.05(g).
	It is therefore concluded under step 2B that claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
	Dependent claims 2-7 merely recite further details of the abstract idea of claim 1 and therefore do not represent any additional elements that would integrate the abstract idea into a practical application or represent significantly more than the abstract idea itself.
	Claims 2-7 are rejected by virtue of their dependence from claim 1. 

Step 1:

	Claims 8-14 are directed to a system and therefore falls within the four statutory categories of subject matter.

Step 2A:
	This step asks if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  Step 2A is a two-prong inquiry: in prong 1 it is determined whether a claim recites a judicial exception, and if so, then in prong 2 it is determined if the recited judicial exception is integrated into a practical application of that exception.
	Analyzing claim 8 under prong 1 of step 2A, the language:
	at least one sensor assembly disposed on the row unit, the at least one sensor assembly configured to generate width measurements as the stalk traverses the at least one sensor assembly; and
	at least one stalk velocity sensor, wherein the width measurements are processed by the system to generate stalk perimeter data from which stalk cross-sectional area is determined
has a scope that encompasses mathematical concepts, e.g., mathematical relationships and/or mathematical calculations, as well as mental steps.  Claim 8 discloses at least one sensor assembly disposed on the row unit, the at least one sensor assembly configured to generate width measurements as the stalk traverses the at least one sensor assembly.  The examiner interprets the disclosed claim language to be tantamount to collecting and extrapolating data, which are therefore mathematical calculations and mental steps.  Further disclosed in claim 8 is at least one stalk velocity sensor, wherein the width measurements are processed by the system to generate stalk perimeter data from which stalk cross-sectional area is determined.  The examiner regards the step of processing a width measurements by the system to include the at least one stalk velocity sensor, wherein the stalk cross-sectional area is determined from the generated stalk perimeter data to be equivalent to performing mathematical computations.  The broadest reasonable interpretation of the abovementioned steps in light of the specification has a scope that encompasses a mathematical relationship between variables or numbers.  It is therefore concluded under prong 1 of step 2A that claim 8 recites a judicial exception in the form of an abstract idea, i.e., mathematical concepts.  See MPEP 2106.04(a)(2)(A-C) and MPEP 2106.05(f).

	In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
Analyzing claim 1 under prong 2 of step 2A, the claim does not recite any elements in addition to the judicial exception.
It is therefore concluded under prong 2 of step 2A that the recited judicial exception is not integrated into a practical application of that exception.

Step 2B:
	In step 2B it is determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  Claim 8 does not disclose any further additional elements.
	It is therefore concluded under step 2B that claim 8 does not recite additional elements that amount to significantly more than the judicial exception.
	Dependent claims 9-14 merely recite further details of the abstract idea of claim 8 and therefore do not represent any additional elements that would integrate the abstract idea into a practical application or represent significantly more than the abstract idea itself.
	Claims 9-14 are rejected by virtue of their dependence from claim 8.

Step 1:

	Claims 15-20 are directed to system and therefore falls within the four statutory categories of subject matter.

Step 2A:
	This step asks if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  Step 2A is a two-prong inquiry: in prong 1 it is determined whether a claim recites a judicial exception, and if so, then in prong 2 it is determined if the recited judicial exception is integrated into a practical application of that exception.
	Analyzing claim 15 under prong 1 of step 2A, the language:
	a sensor assembly disposed on the row unit, the sensor assembly comprising at least one stalk measuring sensor; and
	process data generated by the sensor assembly to estimate a stalk perimeter.
has a scope that encompasses mathematical concepts, e.g., mathematical relationships and/or mathematical calculations, as well as mental steps, e.g., concepts that may be performed in the human mind.  Claim 15 discloses a sensor assembly disposed on the row unit, the sensor assembly comprising at least one stalk measuring sensor.  The examiner regards the measurement and collection of data a mathematical operation.  Further disclosed in claim 15 is to process data generated by the sensor assembly to estimate a stalk perimeter.  The examiner regards estimating a stalk perimeter to be tantamount to mathematical operations and mental steps.  The broadest reasonable interpretation of the abovementioned steps in light of the specification has a scope that encompasses a mathematical relationship between variables or numbers as well as concepts that may be performed in the human mind.  It is therefore concluded under prong 1 of step 2A that claim 15 recites a judicial exception in the form of an abstract idea, i.e., mathematical concepts.  See MPEP 2106.04(a)(2)(A-C) and MPEP 2106.05(f).

	In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
 Analyzing claim 1 under prong 2 of step 2A, in addition to the abstract ideas described above, claim 15 further recites:
a processor in operative communication with the sensor assembly, the processor configured to Analyzing these additional elements of claim 15 under prong 2 of step 2A, these additional elements appear to merely recite the use of a generic processor/computer as a tool to implement the abstract idea and/or to perform functions in its ordinary capacity, e.g., receive, store, or transmit data.  However, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer component after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f)

Step 2B:
	In step 2B it is determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  The additional elements discussed above in connection with prong 2 of step 2A merely represents implementation of the abstract idea using a generic processor/computer and use of a generic processor/computer.  However, use of a computer or other machine in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f)
	It is therefore concluded under step 2B that claim 15 does not recite additional elements that amount to significantly more than the judicial exception.
	Dependent claims 16-20 merely recite further details of the abstract idea of claim 15 and therefore do not represent any additional elements that would integrate the abstract idea into a practical application or represent significantly more than the abstract idea itself.
	Claims 16-20 are rejected by virtue of their dependence from claim 15.     

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in 
view of Area of a Circle (Area of a circle. (2020, March 10). Wikipedia. https://web.archive.org/web/20200325064526/https://en.wikipedia.org/wiki/Area_of_a_circle), hereinafter Area of a Circle.

	Regarding claim 1, Sauder discloses: A method for counting and measuring stalks comprising:
generating displacement signals from one or more sensing members when a stalk passes through a sensor; (Sauder, e.g., see fig. 13 illustrating a bottom view of the corn head row unit and stalk sensor of fig. 12, and see figs. 14A-14B, 15A-15B, and 16A-16B illustrating left sensor (300a) and right sensor (300b); construed by the examiner a sensor, stalk (25), feelers (315a) and (315b); construed by the examiner as the one or more sensing members; see also para. [0066] disclosing the feelers (315) are indicated in their displaced state in dashed lines.  The illustrated displacement would correspond to the maximum displacement imposed by a stalk having a diameter equal to the transverse distance between the stripper plates 93a and 93b; see also para. [0068] disclosing turning to figs. (14A) through (16B), the action by which the feelers (315) are displaced is illustrated.  Figs. (14A), (15A), and (16A) illustrate front perspective views of a stalk sensor (300) comprising left and right sensors (300a) and (300b) as a stalk (25) moves through the row unit (90); see also fig. 19 illustrating step (2105) which is disclosed as monitor stalk sensor feeler displacement, and step (2115) which is disclosed as record displacement of both sensors; see also para. [0073] disclosing a process (2100) is illustrated for measuring stalk width using a system such as the stalk measurement system (100).  At step (2105), the monitor board (250) monitors the position of each feeler (315) of the stalk sensors (300a,b) from each row unit (90), preferably by monitoring the signals generated by each sensor (335). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because the step of generating displacement signals from one or more sensing members is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.)).
correlating the displacement signals with velocity data; (Sauder, e.g., see para. [0070] disclosing the yield sensor (54) may be an impact type yield sensor configured to generate a signal proportional to the mass flow rate of grain through the clean grain elevator as is known in the art, or may comprise another sensor configured to measure the rate at which grain is harvested.  The monitor board (250) is preferably in electrical communication with a speed sensor (105), which may comprise a radar speed sensor as is known in the art.  The monitor board (250) is preferably in electrical communication with the receiver (50), which may comprise a device configured to receive and interpret signals from GPS or other satellite-based positioning systems; see also fig. 19 to step (2130) disclosed as record time of maximum displacement, and see also para. [0073] disclosing once the feelers (315) are both below the threshold displacement, at step (2125) the monitor board (250) stores the maximum displacement Wa, Wb (fig. 16b) of each feeler (315a), (315b) and at step (2130) stores the time of the maximum displacement of the feelers (315); see also para. [0084] disclosing as the combine (10) traverses the field, the harvest monitor (200) preferably records the yield over time using the signal from the yield sensor (54) as is known in the art; examiner notes that a mass flow rate of the yield sensor detecting a rate at which grain is harvested is construed as velocity data; examiner notes that because the step of generating displacement signals from one or more sensing members is a contingent limitation, this step also does not carry patentable weight over the prior art).
generating stalk perimeter data; and (Sauder, e.g., see fig. 19 and para. [0068] disclosing in figs. (16A) and (16B), the stalk (25) has deflected both feelers (315) to the maximum extent before allowing the feelers to be returned to their undisturbed state by the springs (320) (fig. 11).  the maximum deflection of the feeler arms (315a), (315b) by the stalk (25) is represented by the angles Wa, Wb, respectively; see also para. [0073] disclosing as described elsewhere herein, the signal generated by each sensor (335) is proportional to the angle of displacement w (fig. 11) of the associated feeler (315).  Once the threshold for either feeler (315a), (315b) of any stalk sensor (300) has exceeded the threshold, at step (2115) the monitor board (250) preferably records the displacement of both feelers (315a), (315b) of the stalk sensor (300).  At step (2120, the monitor board (250) preferably determines whether both feelers (315a), (315b) have returned within a threshold angle w (e.g., 2 degrees) of the undisturbed position.  Once the feelers (315) are both below the threshold displacement, at step (2125) the monitor board (250) stores the maximum displacement Wa, Wb (fig. 16B) of each feeler (315a), (315b) and at step (2130) stores the time of the maximum displacement of the feelers (315); examiner notes that the feelers (315a), (315b) are construed as generating stalk perimeter data given the angle of displacement w).  
determining stalk diameter  from the stalk perimeter data. (Sauder, e.g., see fig. 19 to step (2135) disclosed as determine stalk width from maximum displacement of both sensors; see also paras. {0073]-[0074] disclosing at step (2135), the monitor board (250) preferably calculates the diameter of stalk (25).  In accomplishing step (2135), the diameter Ds of the stalk (25) may be measured using the maximum deflection angles Wa, Wb (fig. 16B) of the feeler arms (315a), (315b) caused by the stalk as it moves through the row unit (90) using the relationship:                         
                            D
                            s
                            =
                            D
                            t
                            -
                            L
                            (
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            W
                                            a
                                        
                                    
                                
                            
                            +
                            
                                
                                    sin
                                
                                ⁡
                                
                                    (
                                    W
                                    b
                                    )
                                
                            
                        
                    ).
Sauder is not relied upon as explicitly disclosing determining stalk cross-sectional area from the stalk perimeter data.
However, Area of a Circle further discloses: determining a cross sectional area (Area of a Circle, e.g., see the figure of pg. 11 illustrating a cross-sectional area of a circle utilizing C-C’ and A-A’, and see also pg. 1 disclosing the area enclosed by a circle of radius r is                         
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    .  Here the Greek letter                         
                            π
                        
                     represents a constant, approximately equal to 3.14159, which is equal to the ratio of the circumference of any circle to its diameter).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Sauder’s generating displacement signals from one or more sensing members when a stalk passes through a sensor, correlating the displacement signals with velocity data, generating stalk perimeter data, and determining stalk diameter from the stalk perimeter data with Area of a Circle’s determining a cross sectional area for at least the reasons that a circular stalk cross-section, diameter uniquely maps to an area and vice versa.  See, e.g., Area of a Circle.  In view of this fundamental mathematical relationship, one of ordinary skill in the art would understand that Sauder’s stalk yield curve of fig. 28B can equivalently be expressed in terms of yield versus stalk area (cm2) instead of stalk diameter (cm).  Furthermore, Sauder is relied upon as disclosing that the stalks may have a circular cross-section (Sauder, e.g., Fig. 16B and paragraph 74, stalk (25) is shown having a circular cross-section), and that stalk diameter may be used to estimate stalk yield, e.g., see fig. 28B and paragraph 89.  Ergo, it would be prima facie obvious to make a combination in view of this well-known and fundamental relationship between diameter and area of a circular cross-section, such as the circular cross-sections of Sauder’s stalks.

	Regarding claim 3, Sauder in view of Area of a Circle discloses: The method of claim 1, wherein the sensor comprises one or more of an electromagnetic sensor, a non-contact inductive position sensor, an inductance sensor, a capacitive sensor, an optical sensor, a flexible resistance sensor, a load cell, and an ultrasonic distance sensor. (Sauder, e.g., see fig. 11 and para. [0064] disclosing the sensor (335) is preferably a sensor adapted to generate a signal proportional to the strength of a magnetic field proximate to the sensor, such as a Hall-effect sensor.  A magnet (322) is mounted to the spring (320).  As the feeler (315) rotates with the pin (346), the flat portion (342) (not shown in fig. 10) of pin (346) deflects the spring (320).  An axis Ap preferably defines the position of feeler (315) for which the spring (320) is at its least deflected (i.e., most relaxed) state.  As the feeler (315) rotates through an increasing angle w from the axis Ap, the spring (320) deflects such that a distance Dh between the magnet (322) and the sensor (335) decreases.  Thus, the distance Dh is inversely related to the angle w; see also claim 4 disclosing generating an electromagnetic field; detecting the electromagnetic field; intercepting the electromagnetic field with the first stalk over a time interval; and determining a first stalk diameter based on speed of the agricultural combine harvester during the time interval; see also para. [0122] disclosing it should be appreciated that the methods described with respect to fig. 44 may be used with other stalk sensors replacing the optical stalk measurement device (300’).  For example, a capacitive sensor such as that disclosed in U.S. Pat. No. 6,073,427 may be used to obtain a signal proportional to the capacitance of a sensing region, thus indicating the presence of stalks adjacent to the sensor; see also para. [0120] disclosing in other stalk measurement system embodiments, alternative stalk measurement devices are used report data to the user as disclosed here.  For example, an optical stalk measurement device (300’) is illustrated in fig. 42 installed in combine row unit (90).  The optical stalk measurement device (300’) includes an emitter (300a’) mounted to a bracket (330a’) and a receiver (300b’) mounted to a bracket (330b’)).  

	Regarding claim 4, Sauder in view of Area of a Circle discloses: The method of claim 1, further comprising generating velocity data via one or more of a radar sensor, a lidar sensor, a time-of-flight sensor, an ultrasonic sensor, and a vehicle ground speed sensor. (Sauder, e.g., see para. [0070] disclosing the monitor board (250) is preferably in electrical communication with a speed sensor (105), which may comprise a radar speed sensor as is known in the art).

	Regarding claim 5, Sauder in view of Area of a Circle discloses: The method of claim 1, further comprising identifying and excluding outlier displacement signals. (Sauder, e.g., see para. [0093] disclosing Using a statistical function as is known in the art, the harvest monitor preferably determines the standard deviation σ of stalk diameters for the yield block (1812) about the mean μ of the histogram.  If the standard deviation σ of stalk diameters in a given yield block exceeds a certain threshold then the data point (4105) corresponding to the stalk block is preferably filtered out, i.e., not used to update the stalk yield-diameter relationship (4110)).

	Regarding claim 6, Sauder in view of Area of a Circle discloses: The method of claim 5, further comprising establishing an outlier threshold wherein an outlier displacement signal is identified when the outlier threshold is exceeded. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  Nevertheless, claim 6 is rejected for the same purpose in connection with the rejection of claim 5.

	Regarding claim 7, Sauder in view of Area of a Circle discloses: The method of claim 1, wherein stalk cross-sectional area is determined in real- time or near real-time. (Sauder, e.g., see para. [0073] disclosing once the feelers (315) are both below the threshold displacement, at step (2125) the monitor board (250) stores the maximum displacement Wa, Wb (fig. 16B) of each feeler (315a), (315b) and at step (2130) stores the time of the maximum displacement of the feelers (315).  At step (2135), the monitor board (250) preferably calculates the diameter of the stalk (25); examiner notes that the displacement angles and diameter of the stalk are recorded and stored at the time of crop flow which is inherently real-time).

	Regarding claim 8, Sauder discloses: A system for measuring a cross-sectional area of a stalk at a row unit, comprising:
(a) at least one senor assembly disposed on the row unit, the at least one sensor assembly configured to generate width measurements as the stalk traverses the at least one sensor assembly; and (Sauder, e.g., see figs. 14A-14B, 15A-15B, and 16A-16B illustrating left stalk sensor (300a) and right stalk sensor (300b), wherein fig. 16B illustrates a maximum width measurement, Ds, as the stalk traverses the sensor assembly; see also fig. 12 illustrating four row units (90) and feelers (315a), (315b) as part of a combine harvester; see also para. [0065] disclosing comparing fig. 7a with fig. 12, two stalk sensors (300a) and (300b) (together referred to herein as a single stalk sensor (300) are preferably installed in the combine row unit (90).  The sensors (300a) and (300b) are mounted to brackets (330a) and (330b), respectively.  Brackets (330a) and (330b) are mounted to the row unit frame portions (92a) and (92b), respectively; see also para. [0068] disclosing in figs. 16a and 16b, the stalk (25) has deflected both feelers (315) to the maximum extent before allowing the feelers to be returned to their undisturbed state by the springs (320) (fig. 11).  The maximum deflection of the feeler arms (315a), (315b) by the stalk (25) is represented by the angles Wa, Wb, respectively; see also para. [0071] disclosing the stalk measurement system (100) is shown installed on a combine (10) having four row unit (90) in fig. 18.  Each stalk sensor (300) is preferably mounted to a row unit (90); see also para. [0073]-[0074] disclosing At step (2135), the monitor board (250) preferably calculates the diameter of the stalk (25).  In accomplishing step (2135), the diameter Ds of the stalk (25) may be measured using the maximum deflection angles Wa, Wb (fig. 16b) of the feeler arms (315a), (315b) caused by the stalk as it moves through the row unit (90)).
(b) at least one stalk velocity sensor, (Sauder, e.g., see para. [0070] disclosing the yield sensor (54) may be an impact type yield sensor configured to generate a signal proportional to the mass flow rate of grain through the clean grain elevator as is known in the art, or may comprise another sensor configured to measure the rate at which grain is harvested.  The monitor board (250) is preferably in electrical communication with a speed sensor (105), which may comprise a radar speed sensor as is known in the art.  The monitor board (250) is preferably in electrical communication with the receiver (50), which may comprise a device configured to receive and interpret signals from GPS or other satellite-based positioning systems; see also fig. 19 to step (2130) disclosed as record time of maximum displacement, and see also para. [0073] disclosing once the feelers (315) are both below the threshold displacement, at step (2125) the monitor board (250) stores the maximum displacement Wa, Wb (fig. 16b) of each feeler (315a), (315b) and at step (2130) stores the time of the maximum displacement of the feelers (315); see also para. [0084] disclosing as the combine (10) traverses the field, the harvest monitor (200) preferably records the yield over time using the signal from the yield sensor (54) as is known in the art).
wherein the width measurements are processed by the system to generate stalk diameter  data from which stalk diameter cross-sectional area is determined. Regarding the language from which stalk cross-sectional area is determined, this language merely sets for an intended use of stalk perimeter data as the claim does not require the system to perform this determination.  Accordingly, this language does not carry patentable weight.  The examiner notes that even if claim 8 would be amended to affirmatively require some element of the system to determine stalk cross-sectional area using the width measurements, a 35 U.S.C. 103 rejection analogous to that discussed above in connection with claim 1 should be expected. (Sauder, e.g., see fig. 19 and para. [0068] disclosing in figs. (16A) and (16B), the stalk (25) has deflected both feelers (315) to the maximum extent before allowing the feelers to be returned to their undisturbed state by the springs (320) (fig. 11).  the maximum deflection of the feeler arms (315a), (315b) by the stalk (25) is represented by the angles Wa, Wb, respectively; see also para. [0073] disclosing as described elsewhere herein, the signal generated by each sensor (335) is proportional to the angle of displacement w (fig. 11) of the associated feeler (315).  Once the threshold for either feeler (315a), (315b) of any stalk sensor (300) has exceeded the threshold, at step (2115) the monitor board (250) preferably records the displacement of both feelers (315a), (315b) of the stalk sensor (300).  At step (2120, the monitor board (250) preferably determines whether both feelers (315a), (315b) have returned within a threshold angle w (e.g., 2 degrees) of the undisturbed position.  Once the feelers (315) are both below the threshold displacement, at step (2125) the monitor board (250) stores the maximum displacement Wa, Wb (fig. 16B) of each feeler (315a), (315b) and at step (2130) stores the time of the maximum displacement of the feelers (315); examiner notes that the feelers (315a), (315b) are construed as generating stalk perimeter data given the angle of displacement w; see also fig. 19 to step (2135) disclosed as determine stalk width from maximum displacement of both sensors; see also paras. {0073]-[0074] disclosing at step (2135), the monitor board (250) preferably calculates the diameter of stalk (25).  In accomplishing step (2135), the diameter Ds of the stalk (25) may be measured using the maximum deflection angles Wa, Wb (fig. 16B) of the feeler arms (315a), (315b) caused by the stalk as it moves through the row unit (90) using the relationship:                         
                            D
                            s
                            =
                            D
                            t
                            -
                            L
                            (
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            W
                                            a
                                        
                                    
                                
                            
                            +
                            
                                
                                    sin
                                
                                ⁡
                                
                                    (
                                    W
                                    b
                                    )
                                
                            
                        
                    ).
Sauder is not relied upon as explicitly disclosing: stalk perimeter data.
However, Area of a Circle discloses: stalk perimeter data (Area of a Circle, e.g., see pg. 1 disclosing in geometry, the area enclosed by a circle of radius r is                         
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    .  Here the Greek letter π represents a constant, approximately equal to 3.14159, which is equal to the ratio of the circumference of any circle to its diameter.  One method of deriving this formula, which originated with Archimedes, involves viewing the circle as the limit of a sequence of regular polygons.  The area of a regular polygon is half its perimeter multiplied by the distance from its center to its sides, and the corresponding formula (the area is half the perimeter times the radius, i.e.                         
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                             
                            x
                             
                            2
                            π
                            r
                             
                            x
                             
                            r
                        
                    ) holds in the limit for a circle).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Sauder’s at least one sensor assembly disposed on the row unit, the at least one sensor assembly configured to generate width measurements as the stalk traverses the at least one sensor assembly; and at least one stalk velocity sensor, wherein the width measurements are processed by the system to generate stalk diameter data with Area of a Circle’s perimeter for at least the reasons that a circular stalk perimeter, diameter uniquely maps to a perimeter and vice versa.  See, e.g., Area of a Circle.  In view of this fundamental mathematical relationship, one of ordinary skill in the art would understand that Sauder’s stalk yield curve of fig. 28B can equivalently be expressed in terms of yield versus stalk perimeter instead of stalk diameter.  Ergo, it would be prima facie obvious to make a combination in view of this well-known and fundamental relationship between diameter and stalk perimeter, such as the perimeter of Sauder’s stalks.

	Regarding claim 9, Sauder in view of Area of a Circle discloses: The system of claim 8, wherein width measurements are taken in real-time or near real-time as the stalk passes through the row unit. (Sauder, e.g., see para. [0073] disclosing once the feelers (315) are both below the threshold displacement, at step (2125) the monitor board (250) stores the maximum displacement Wa, Wb (fig. 16B) of each feeler (315a), (315b) and at step (2130) stores the time of the maximum displacement of the feelers (315).  At step (2135), the monitor board (250) preferably calculates the diameter of the stalk (25); examiner notes that the displacement angles and diameter of the stalk are recorded and stored at the time of crop flow which is inherently real-time).

	Regarding claim 10, Sauder in view of Area of a Circle discloses: The system of claim 8, wherein the at least one sensor assembly comprises one or more of an electromagnetic sensor, a non-contact inductive position sensor, an inductance sensor, a capacitive sensor, an optical sensor, a flexible resistance sensor, a load cell, and an ultrasonic distance sensor. (Sauder, e.g., see fig. 11 and para. [0064] disclosing the sensor (335) is preferably a sensor adapted to generate a signal proportional to the strength of a magnetic field proximate to the sensor, such as a Hall-effect sensor.  A magnet (322) is mounted to the spring (320).  As the feeler (315) rotates with the pin (346), the flat portion (342) (not shown in fig. 10) of pin (346) deflects the spring (320).  An axis Ap preferably defines the position of feeler (315) for which the spring (320) is at its least deflected (i.e., most relaxed) state.  As the feeler (315) rotates through an increasing angle w from the axis Ap, the spring (320) deflects such that a distance Dh between the magnet (322) and the sensor (335) decreases.  Thus, the distance Dh is inversely related to the angle w; see also claim 4 disclosing generating an electromagnetic field; detecting the electromagnetic field; intercepting the electromagnetic field with the first stalk over a time interval; and determining a first stalk diameter based on speed of the agricultural combine harvester during the time interval; see also para. [0122] disclosing it should be appreciated that the methods described with respect to fig. 44 may be used with other stalk sensors replacing the optical stalk measurement device (300’).  For example, a capacitive sensor such as that disclosed in U.S. Pat. No. 6,073,427 may be used to obtain a signal proportional to the capacitance of a sensing region, thus indicating the presence of stalks adjacent to the sensor; see also para. [0120] disclosing in other stalk measurement system embodiments, alternative stalk measurement devices are used report data to the user as disclosed here.  For example, an optical stalk measurement device (300’) is illustrated in fig. 42 installed in combine row unit (90).  The optical stalk measurement device (300’) includes an emitter (300a’) mounted to a bracket (330a’) and a receiver (300b’) mounted to a bracket (330b’)).  

	Regarding claim 11, Sauder in view of Area of a Circle discloses: The system of claim 10, wherein the at least one sensor assembly comprises an electromagnetic sensor. Claim 11 is rejected for the same purpose in connection with the rejection of claim 10.  

	Regarding claim 12, Sauder in view of Area of a Circle discloses: The system of claim 11, wherein the at least one sensor assembly comprises one or more contact sensing members. (Sauder, e.g., see figs. 14a-14b, 15a-15b, and 16a-16b illustrating dual contact sensing members of sensor assembly (300), comprised of left stalk sensor (300a) and right stalk sensor (300b); see also para. [0068] disclosing in figs. 14a and 14b, a stalk (25) is about to contact the feelers (315a) and (315b).  In figs. 15a and 15b, the stalk (25) has moved farther through the row unit (90) and thereby deflected the feelers (315).  In figs. 16a and 16b, the stalk (25) has deflected both feelers (315) to the maximum extent before allowing the feelers to be returned to their undisturbed state by the springs (320) (fig. 11)).

	Regarding claim 13, Sauder in view of Area of a Circle discloses: The system of claim 12, wherein the at least one sensor assembly comprises two contact sensing members. Claim 13 is rejected for the same purpose in connection with the rejection of claim 12.

	Regarding claim 14, Sauder in view of Area of a Circle discloses: The system of claim 12, wherein the at least one stalk velocity sensor comprises one or more of a radar sensor, a lidar sensor, a time-of-flight sensor, an ultrasonic sensor, and a vehicle ground speed sensor. (Sauder, e.g., see para. [0070] disclosing the monitor board (250) is preferably in electrical communication with a speed sensor (105), which may comprise a radar speed sensor as is known in the art).

Regarding claim 15, Sauder discloses: A system for measuring stalks on a row unit comprising:
(a) a sensor assembly disposed on the row unit, the sensor assembly comprising at least one stalk measuring sensor; and (Sauder, e.g., see figs. 14A-14B, 15A-15B, and 16A-16B illustrating left stalk sensor (300a) and right stalk sensor (300b), wherein fig. 16B illustrates a maximum width measurement, Ds, as the stalk traverses the sensor assembly; see also fig. 12 illustrating four row units (90) and feelers (315a), (315b) as part of a combine harvester; see also para. [0065] disclosing comparing fig. 7a with fig. 12, two stalk sensors (300a) and (300b) (together referred to herein as a single stalk sensor (300) are preferably installed in the combine row unit (90).  The sensors (300a) and (300b) are mounted to brackets (330a) and (330b), respectively.  Brackets (330a) and (330b) are mounted to the row unit frame portions (92a) and (92b), respectively; see also para. [0068] disclosing in figs. 16a and 16b, the stalk (25) has deflected both feelers (315) to the maximum extent before allowing the feelers to be returned to their undisturbed state by the springs (320) (fig. 11).  The maximum deflection of the feeler arms (315a), (315b) by the stalk (25) is represented by the angles Wa, Wb, respectively; see also para. [0071] disclosing the stalk measurement system (100) is shown installed on a combine (10) having four row unit (90) in fig. 18.  Each stalk sensor (300) is preferably mounted to a row unit (90); see also para. [0073]-[0074] disclosing At step (2135), the monitor board (250) preferably calculates the diameter of the stalk (25).  In accomplishing step (2135), the diameter Ds of the stalk (25) may be measured using the maximum deflection angles Wa, Wb (fig. 16b) of the feeler arms (315a), (315b) caused by the stalk as it moves through the row unit (90)).
(b) a processor in operative communication with the sensor assembly, the processor configured to process data generated by the sensor assembly to estimate a stalk diameter . (Sauder, e.g., see fig. 17 illustrating monitor board (250); construed by the examiner as a processor; wherein it is also illustrated that the monitor board (250) is in operative/electrical communication with the stalk sensor assemblies (300-1 – 300-4); see also figs. 15A-15B and 16A-16B illustrating a measurement taken at the diameter of the stalk (25) utilizing the measurements of “Ds”, “Wa” and “Wb”; see also para. [0070] disclosing the monitor board (250) preferably includes a CPU and a memory; see also para. [0073] disclosing at step (2105), the monitor board 9250) monitors the position of each feeler (315) of the stalk sensors (300a,b) from each row unit (90), preferably by monitoring the signals generated by each sensor (335).  At step (2115) the monitor board (250) preferably records the displacement of both feelers (315a), (315b) of the stalk sensor (300).  At step (2135), the monitor board (250) preferably calculates the diameter of the stalk (25)).  
Sauder is not relied upon as explicitly disclosing: a stalk perimeter
However, Area of a circle discloses: a stalk perimeter (Area of a Circle, e.g., see pg. 1 disclosing in geometry, the area enclosed by a circle of radius r is                         
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    .  Here the Greek letter π represents a constant, approximately equal to 3.14159, which is equal to the ratio of the circumference of any circle to its diameter.  One method of deriving this formula, which originated with Archimedes, involves viewing the circle as the limit of a sequence of regular polygons.  The area of a regular polygon is half its perimeter multiplied by the distance from its center to its sides, and the corresponding formula (the area is half the perimeter times the radius, i.e.                         
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                             
                            x
                             
                            2
                            π
                            r
                             
                            x
                             
                            r
                        
                    ) holds in the limit for a circle).
Accordingly, it would be prima facie obvious to one or ordinary skill in the art, at the time the invention as effectively filed, to have modified Sauder’s  sensor assembly disposed on the row unit, the sensor assembly comprising at least one stalk measuring sensor; and a processor in operative communication with the sensor assembly, the processor configured to process data generated by the sensor assembly to estimate a stalk diameter with Area of a Circle’s perimeter for at least the reason that a circular stalk perimeter, diameter uniquely maps to a perimeter and vice versa.  See, e.g., Area of a Circle.  In view of this fundamental mathematical relationship, one of ordinary skill in the art would understand that Sauder’s stalk yield curve of fig. 28B can equivalently be expressed in terms of yield versus stalk perimeter instead of stalk diameter.  Ergo, it would be prima facie obvious to make a combination in view of this well-known and fundamental relationship between diameter and stalk perimeter, such as the perimeter of Sauder’s stalks.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of Area 
of a Circle, in further view of Numerical Integration (Contributors to Wikimedia projects. (2020, February 20). Numerical integration. Wikipedia. https://web.archive.org/web/20200325094046/https://en.wikipedia.org/wiki/Numerical_integration), hereinafter Numerical Integration.

Regarding claim 2, Sauder in view of Area of a Circle discloses: The method of claim 1, further comprising using  maximum displacement for determining stalk cross-sectional area from the stalk perimeter data. (Sauder, e.g., see para. [0073] disclosing once the feelers (315) are both below the threshold displacement, at step (2125) the monitor board (250) stores the maximum displacement Wa, Wb (fig. 16b) of each feeler (315a), (315b) and at step (2130) stores the time of the maximum displacement of the feelers (315)).
	Sauder in view of Area of a Circle is not relied upon as explicitly disclosing: one or more of rectangular integration, trapezoidal integration, and best fit curve algorithms
	However, Numerical Integration further discloses: one or more of rectangular integration, trapezoidal integration, and best fit curve algorithms (Numerical Integration, e.g., see pg. 2 to figure of illustration of the rectangle rule and lines 30-37 disclosing a large class of quadrature rules can be derived by constructing interpolating functions that are easy to integrate.  Typically these interpolating functions are polynomials.  In practice, since polynomials of very  high degree tend to oscillate wildly, only polynomials of low degree are used, typically linear and quadratic.  The simplest method of this type is to let the interpolating function be a constant function (a polynomial of degree zero) that passes through the point                         
                            (
                            
                                
                                    a
                                    +
                                    b
                                
                                
                                    2
                                
                            
                            ,
                            f
                            (
                            
                                
                                    a
                                    +
                                    b
                                
                                
                                    2
                                
                            
                            )
                        
                    .  This is called the midpoint rule or rectangle rule                         
                            
                                
                                    ∫
                                    
                                        a
                                    
                                    
                                        b
                                    
                                
                                
                                    f
                                    
                                        
                                            x
                                        
                                    
                                    d
                                    x
                                    ≈
                                    
                                        
                                            b
                                            -
                                            a
                                        
                                    
                                    f
                                    (
                                
                            
                            
                                
                                    a
                                    +
                                    b
                                
                                
                                    2
                                
                            
                            )
                        
                    ; see also pg. 2 to figure illustrating the trapezoidal rule and pg. 2, lines 38-40 disclosing the interpolating function may be a straight line (an affine function, i.e., a polynomial of degree 1) passing through the points                         
                            (
                            a
                            ,
                            f
                            
                                
                                    a
                                
                            
                            )
                        
                     and                         
                            (
                            b
                            ,
                            f
                            
                                
                                    b
                                
                            
                            )
                        
                    .  This is called the trapezoidal rule                         
                            
                                
                                    ∫
                                    
                                        a
                                    
                                    
                                        b
                                    
                                
                                
                                    f
                                    
                                        
                                            x
                                        
                                    
                                    d
                                    x
                                    ≈
                                    (
                                    b
                                    -
                                    a
                                    )
                                    (
                                    
                                        
                                            f
                                            
                                                
                                                    a
                                                
                                            
                                            +
                                            f
                                            (
                                            b
                                            )
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                        
                    .
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Sauder in view of Area of a Circle’s method with Numerical Integration’s rectangular integration and trapezoidal integration for at least the reasons that it is known that points obtained by sampling may be utilized through integration to calculate an area of an object, as taught by Numerical Integration; e.g., see pg. 1, line 30 – pg. 2, line 19.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of 
Area of a Circle, in further view of Hendrickson et al. (US 2015/0319929 A1), hereinafter Hendrickson.

Regarding claim 16, Sauder in view of Area of a Circle is not relied upon as explicitly 
disclosing: The system of claim 15, wherein the stalk measuring sensor is configured to generate a 
plurality of width measurements in a time series and wherein the plurality of width measurements are correlated to an estimated stalk perimeter. 
However, Hendrickson further discloses: the stalk measuring sensor is configured to generate a plurality of width measurements in a time series and wherein the plurality of width measurements are correlated to an estimated stalk perimeter. (Hendrickson, e.g., see fig. 1 illustrating a combine harvester which is harvesting multiple stalks (108); see also para. [0025] disclosing reference is made to fig. 1 showing a combine (100) with a header (106).  Header (106) is shown mounted on a feederhouse (112) at the front end of a chassis (102) of the combine (100).  In an example embodiment, header (106) is used to gather stalk plants (108) like corn or sunflowers growing in a field and strip the fruit, like ears, from the plant stalks; see also figs. 5, 7, and 8 illustrating multiple width measurements of multiple stalks (108A-C); see also fig. 6 illustrating a time series of width measurements correlated to the stalk size; see also para. [0054] disclosing these values represent the offset of the respective stripper plate (54) from their rest position in which they abut each other.  The values are added in order to derive the actual stalk diameter of a stalk entering the elongate gap (20).  Thus, when a stalk (108a) enters the frontal, tapered part of the elongate gap (20), as represented in fig. 5, the stripper plates (18) will begin to separate and thus the signals from the sensors (54) will increase, as shown in fig. 6.  The signals from the sensors (54) can be filtered in the sensor (54) and/or the processing unit (130) for noise reduction; see also para. [0049] disclosing the processing unit (130) thus stores the respective peaks of the signals from the stalk diameters.  The signals for the stalk diameters follow the curve of fig. 6, since a stalk (108a) (cf. fig. 5) entering the elongate gap (20) pushes the stripper plates (18) apart.  When the stalk (108a) is pulled down by the stalk rolls (14), the parts of the stalk (108) interacting with the stripper plates (18) get thinner, as represented in fig. 5 by the stalks (108b) and (108c), thus also the signal from the sensors (54) decreases with time.  The next incoming stalk then increases the signal again.  The algorithm of fig. 4 finds the local maximal displacement of the stripper plates (18), assigns it to a stalk and stores the respective diameter in the memory (138)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Sauder’s system with Hendrickson’s stalk measuring sensor is configured to generate a plurality of width measurements in a time series and wherein the plurality of width measurements are correlated to an estimated stalk perimeter for at least the reasons that a row harvesting unit (10) derives from the two sensors the diameter of the stalks harvested in the row harvesting unit (10) which are stored with respect to position of the plant in order to generate a map of the stalk diameters to be evaluated by a processing unit for further evaluation, as taught by Hendrickson; e.g., see para. [0042].

Regarding claim 17, Sauder in view of Area of a Circle, in further view of Hendrickson discloses: The system of claim 16, wherein the sensor assembly further comprises a velocity sensor. (Sauder, e.g., see para. [0070] disclosing the monitor board (250) is preferably in electrical communication with a speed sensor (105), which may comprise a radar speed sensor as is known in the art).

Regarding claim 18, Sauder in view of Area of a Circle, in further view of Hendrickson discloses: The system of claim 17, wherein the velocity sensor comprises one or more of a radar sensor, a lidar sensor, a time-of-flight sensor, an ultrasonic sensor, and a vehicle ground speed sensor. Claim 18 is rejected for the same purpose in connection with the rejection of claim 17.

Regarding claim 19, Sauder in view of Area of a Circle, in further view of Hendrickson discloses: The system of claim 16, wherein the sensor assembly further comprises one or more sensing members. (Sauder, e.g., see figs. 14a-14b, 15a-15b, and 16a-16b illustrating dual contact sensing members of sensor assembly (300), comprised of left stalk sensor (300a) and right stalk sensor (300b); see also para. [0068] disclosing in figs. 14a and 14b, a stalk (25) is about to contact the feelers (315a) and (315b).  In figs. 15a and 15b, the stalk (25) has moved farther through the row unit (90) and thereby deflected the feelers (315).  In figs. 16a and 16b, the stalk (25) has deflected both feelers (315) to the maximum extent before allowing the feelers to be returned to their undisturbed state by the springs (320) (fig. 11)).

Regarding claim 20, Sauder in view of Area of a Circle, in further view of Hendrickson discloses: The system of claim 16, wherein the stalk measuring sensor comprises one or more of an electromagnetic sensor, a non-contact inductive position sensor, an inductance sensor, a capacitive sensor, an optical sensor, a flexible resistance sensor, a load cell, and an ultrasonic distance sensor. (Sauder, e.g., see fig. 11 and para. [0064] disclosing the sensor (335) is preferably a sensor adapted to generate a signal proportional to the strength of a magnetic field proximate to the sensor, such as a Hall-effect sensor.  A magnet (322) is mounted to the spring (320).  As the feeler (315) rotates with the pin (346), the flat portion (342) (not shown in fig. 10) of pin (346) deflects the spring (320).  An axis Ap preferably defines the position of feeler (315) for which the spring (320) is at its least deflected (i.e., most relaxed) state.  As the feeler (315) rotates through an increasing angle w from the axis Ap, the spring (320) deflects such that a distance Dh between the magnet (322) and the sensor (335) decreases.  Thus, the distance Dh is inversely related to the angle w; see also claim 4 disclosing generating an electromagnetic field; detecting the electromagnetic field; intercepting the electromagnetic field with the first stalk over a time interval; and determining a first stalk diameter based on speed of the agricultural combine harvester during the time interval; see also para. [0122] disclosing it should be appreciated that the methods described with respect to fig. 44 may be used with other stalk sensors replacing the optical stalk measurement device (300’).  For example, a capacitive sensor such as that disclosed in U.S. Pat. No. 6,073,427 may be used to obtain a signal proportional to the capacitance of a sensing region, thus indicating the presence of stalks adjacent to the sensor; see also para. [0120] disclosing in other stalk measurement system embodiments, alternative stalk measurement devices are used report data to the user as disclosed here.  For example, an optical stalk measurement device (300’) is illustrated in fig. 42 installed in combine row unit (90).  The optical stalk measurement device (300’) includes an emitter (300a’) mounted to a bracket (330a’) and a receiver (300b’) mounted to a bracket (330b’)). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 2019/0059223 A1 to Seiders, Jr. relates to a method and system for controlling the height of an agricultural implement relative to the ground.
US 2014/0230391 A1 to Hendrickson et al. relates to per plant crop sensing resolution.
US 2019/0195762 A1 to Brune relates to a non-destructive stalk and root contact sensor with variable rate tensioner.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863